                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


PAMELA WECKWERTH,

              Plaintiff,

       v.                                              Case No. 12-CV-981

ANDREW M. SAUL,
Commissioner of Social Security,

              Defendant.


   DECISION AND ORDER APPROVING AN AWARD OF ATTORNEY’S FEES
                   PURSUANT TO 42 U.S.C. § 406(b)


       On May 2, 2013, I reversed the Social Security Commissioner’s decision denying

Pamela Weckwerth’s application for disability insurance benefits and remanded the case for

further proceedings pursuant to 42 U.S.C. § 405(g), sentence four. (Docket # 21.) I granted

Weckwerth’s request for attorney’s fees under the Equal Access to Justice Act (“EAJA”) on

May 31, 2013 and awarded $7,500.00. (Docket # 24.) On remand, Weckwerth appeared

before an Administrative Law Judge who approved her claim for disability insurance

benefits. (Docket # 25 at 1.) The Social Security Administration issued a Notice of Award

letter dated October 29, 2019, stating that Weckwerth’s past-due benefits total $94,779.00.

(Docket # 25-1 at 3.)

       Weckwerth agreed to pay her attorney 25% of her past-due benefits award. (Docket

# 25-2.) The Administration withheld $23,694.75 from her past-due disability insurance

benefits to pay her representative. (Docket # 25-1 at 3.) However, Weckwerth was also

represented by counsel on remand, and the Administration withheld $6,000.00 to pay the
representative. (Id.) The Administration continues to withhold the remainder—

$17,694.75—“in case your lawyer asks the Federal Court to approve a fee for work that was

done before the court.” (Id.)

        Weckwerth’s counsel, Attorney Barry Schultz, requests $17,694.75 in past-due

benefits. Although he acknowledges that 25% of Weckwerth’s past-due benefits equals

$23,694.75, because her counsel on remand was approved $6,000.00 for his work at the

administrative level, Attorney Schultz, “[i]n the interest of not exceeding the 25% withheld

for attorney fees,” only requests the remaining $17,694.75. (Docket # 25 at 2.)1 Attorney

Schultz represents that if Weckwerth is awarded fees under § 406(b), she will be refunded

the $7,500.00 he was awarded in EAJA fees. (Id.) See Hanrahan v. Shalala, 831 F. Supp.

1440, 1452 (E.D. Wis. 1993) (stating that “when attorney’s fees are awarded under both the

SSA and the EAJA for the same services, an attorney is entitled to keep the larger fee but

must return the smaller fee to the claimant”). The Commissioner responds that he has no

objection to Weckwerth’s motion. (Docket # 25 at 4.)

        The court must approve any fee under § 406(b). Congress intended such review not

to override the claimant and counsel’s fee arrangement but rather to act as an “independent

check” to ensure that the arrangement yielded a reasonable result in the particular case.

Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). “Congress has provided one boundary line:

Agreements are unenforceable to the extent that they provide for fees exceeding 25 percent


1
 It should be noted that it seems the Administration continues to withhold a single pool of 25% of the past-due
benefits to pay fees under both § 406(a) and § 406(b) even though the Supreme Court has explicitly stated that
the statutory text contains separate caps on fees for each type of representation and authorizes two pools of
withheld benefits. Culbertson v. Berryhill, 139 S. Ct. 517, 523 (2019). Thus, Attorney Schultz need not reduce his
§ 406(b) award by the $6,000.00 counsel was awarded to represent Weckwerth at the administrative level.
Given Counsel’s decision puts more money in the pocket of his disabled client, it is an understandable and
admirable choice.
                                                        2
of the past-due benefits.” Id. Within the 25% boundary, the attorney for the successful

claimant must show that the fee sought is reasonable for the services rendered. Id. In making

this determination, the court may consider the character of the representation and the results

obtained, reducing an award if the attorney is responsible for delay in the proceeding that

had the effect of inflating past-due benefits, or if the fee is so large in comparison to the

amount of time counsel spent on the case that the fee would constitute a windfall to the

attorney. Id. at 808.

        As noted above, Weckwerth entered into a 25% contingency fee agreement with

counsel. (Docket # 25-2.) Twenty-five percent of her total past due benefits equals

$23,694.75 and Counsel is already requesting less than the 25% he would be entitled to

pursuant to his contract. Counsel has also been awarded $7,500.00 in EAJA fees. While

Counsel seeks an award of $17,694.75, he states that he will remit the previously awarded

EAJA fee of $7,500.00 to Weckwerth. (Docket # 25 at 2.) Thus, counsel has met the “one

boundary line” of requesting a fee that does not exceed twenty-five percent of the past-due

benefits.

        However, within the twenty-five percent boundary, Counsel must still show that the

fee sought is reasonable. Counsel contends that the requested fee is reasonable for the 42.7

hours of legal work spent in this case. (Docket # 25 at 2.) He further argues that he has

substantial experience in handling disability claims in federal court and he works almost

exclusively on Social Security disability cases. (Id. at 3–4.) Finally, Counsel notes that he

achieved a fully favorable result, with Weckwerth receiving nearly $95,000.00 in past-due

benefits. (Id. at 4.)


                                              3
       Pursuant to Gisbrecht, I find the requested fee is reasonable. Counsel obtained a fully

favorable result for Weckwerth, who was awarded disability insurance benefits and was

awarded a substantial amount of past-due benefits ($94,779.00). I further find the fee does

not constitute a windfall to the attorney. The amount sought by counsel under § 406(b) is

within the 25% permitted by law and provided for in the fee agreement. The fee of

$17,694.75 for 42.7 hours of work equates to an hourly fee of approximately $415/hour, and

this is well within the realm of reasonable fees approved by the courts in this circuit. See

Koester v. Astrue, 482 F. Supp. 2d 1078, 1081 (E.D. Wis. 2007) (approving hourly rate of

$580.67 per hour for 38.80 hours of work); Stemper v. Astrue, No. 04-CV-838, 2008 WL

2810589, *1 (W.D. Wis. July 14, 2008) (approving rate hourly rate of $666 per hour);

Hussar-Nelson v. Barnhart, No. 99 C 0987, 2002 WL 31664488, *3 (N.D. Ill. Nov. 22, 2002)

(approving hourly rate of approximately $393.00 per hour for 53.90 hours of work).

       NOW, THEREFORE, IT IS HEREBY ORDERED that plaintiff’s motion for an

award of attorney’s fees pursuant to 42 U.S.C. § 406(b) is hereby GRANTED. Attorney

Barry Schultz is awarded fees in the amount of $17,694.75.

       IT IS FURTHER ORDERED that upon receipt of this sum, Attorney Schultz is

directed to refund $7,500.00, representing fees that were previously awarded under the

EAJA, directly to Weckwerth.

       Dated at Milwaukee, Wisconsin this 18th day of November, 2019.

                                                  BY THE COURT

                                                  s/Nancy Joseph_____________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge


                                              4
